Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                   Nos. 16-FS-1291, 16-FS-1292 & 16-FS-1293

                            IN RE PETITION OF D.R.M.;
                               T.M.S., APPELLANT.

                      Appeals from the Superior Court of the
                               District of Columbia
                    (ADA-70-15, ADA-71-15, & ADA-72-15)

                     (Hon. Sean C. Staples, Magistrate Judge)
                    (Hon. Yvonne Williams, Associate Judge)

(Argued September 27, 2017                            Decided December 20, 2018)

      Leslie J. Susskind for appellant.

      Sabine Browne for appellees A.S., M.S., and T.S.

      Rhodalyn Primes Okoroma, Assistant Attorney General, with whom Karl A.
Racine, Attorney General for the District of Columbia, Todd S. Kim, then Solicitor
General, and Loren L. AliKhan, then Deputy Solicitor General, were on the brief,
for appellee District of Columbia.

      N. Kate Deshler Gould, guardian ad litem, filed a statement in lieu of a brief
in support of appellee D.R.M.

      Before BLACKBURNE-RIGSBY, Chief Judge, and GLICKMAN and THOMPSON,
Associate Judges.
                                         2

      BLACKBURNE-RIGSBY, Chief Judge: Appellant T.M.S. appeals the Superior

Court’s order terminating her parental rights over her three biological daughters,

A.S., M.S., and T.S., and granting the adoption petition of the children’s foster

parent, appellee D.R.M. T.M.S. broadly argues that the magistrate judge, in his

order, which the associate judge affirmed, erred in (1) finding that she was unfit to

parent her children, and (2) finding that D.R.M.’s petition for adoption was in the

best interests of her children. The trial court’s decision that T.M.S. was unfit to

parent her children and that adoption is in the best interests of the children is

supported by clear and convincing evidence in the record. We affirm.



                      I. Factual and Procedural Background



      The record demonstrates that on January 28, 2012, Metropolitan Police

Department (“MPD”) officers found ten-year-old A.S., nine-year-old M.S., and

four-year-old T.S., home alone. “[T]he home had minimal electricity, no gas, was

infested with mice, and had minimal food and no hot water.”            The children

reported to the officers that T.M.S. had left the “home early that morning and had

not returned by evening.” Upon removal, the girls were placed at St. Ann’s Infant

and Maternity Home until February 29, 2012, when they were placed together in a

foster care home. On April 25, 2012, T.M.S. stipulated to the adjudication of
                                          3

neglect of her three daughters, admitting that “she suffered from a mental illness

that impacted her ability to parent” her children, “and that her failure to receive

treatment, the condition of her home and her leaving the children unattended

provided a basis for the Court to find neglect pursuant to D.C. Code [§§] 16-2301

(9)(A)(ii) and (iii) [(2012 Repl.)].” As a result, the three children were put into the

care of the Child and Family Services Agency (“CFSA”). On September 9, 2013,

T.M.S. and the children’s biological father, R.L.A., 1 were granted supervised

visitation rights. On December 20, 2014, the girls were placed into D.R.M.’s

home.



        Following the children’s removal from T.M.S.’s home, the trial court

ordered her to undergo a mental health evaluation and participate in Cognitive

Behavioral Therapy (“CBT”) and weekly drug tests.            Following a psychiatric

evaluation of T.M.S., McClendon Center psychiatrist, Dr. Steven Steury,

diagnosed T.M.S. with “Adjustment [D]isorder, mixed depression [and], mixed

depressed mood,” and prescribed her Zoloft. T.M.S.’s treating therapist Korey

Puckett, who has been treating T.M.S. using CBT, testified that T.M.S.’s

symptoms include “maladaptive thoughts,” “crying spells[,] and repressed

        1
          R.L.A. and T.M.S. share nine children. R.L.A. has been in and out of jail
for all of the children’s lives and consented to the girls’ adoption.
                                          4

feelings,” which cause her to “have a heightened suspicion” of others and assume

others are trying to hurt her. The record indicates that the paramount concern of

Dr. Steury and Mr. Puckett is that T.M.S.’s mental illness causes “poor [behavior]

choice[s],” which prevent her from putting the best interests of her children above

what she wants for her children. On June 5, 2013, the permanency goal was

changed from reunification to adoption.



         A. The Termination of Parental Rights (“TPR”) and Adoption
            Hearing


      The TPR and adoption hearing was held on October 15, 16, 23 and 28, 2015,

before Magistrate Judge Staples. Although none of the three children testified at

trial, the trial court admitted statements that they made to their counselor, James

Sean Delehant, regarding their wishes for adoption and future relationship with

T.M.S.   All three children expressed their desire to be adopted by D.R.M.,

exhibited a clear understanding of the meaning of adoption, and understood “that

they may lose all contact with [T.M.S.]” should they be adopted. The trial court

took judicial notice that A.S., who was fourteen years old at the time, consented to

the adoption, after A.S. signed and submitted to the court a consent form indicating

her desire to be adopted by D.R.M. See D.C. Code § 16-304 (b)(1) (2012 Repl.).
                                         5

      At the hearing, the court heard a great deal of testimony about T.M.S.’s

struggles with mental illness and her lack of progress in ameliorating the

conditions that led to her children’s removal.2 The court also heard quite a bit of

testimony about the children’s mental, emotional, and developmental struggles and

their progress throughout their time following their removal from T.M.S.’s care.

The court relied primarily on the testimony of six key witnesses: the foster mother,

D.R.M.; the social worker, Christine Dogger; the expert witness, Dr. Seth King;

the counselor, Mr. Delehant; the birth mother, T.M.S.; and the birth mother’s

therapist, Mr. Puckett. 3




      2
        Dr. Steury has been treating T.M.S. since approximately 2010. Although
he did not testify during the proceedings, portions of his reports and diagnoses
were read into the record by Joy Ellis-George, the Director of Nursing and Health
Services at the McClendon Center. Ms. Ellis-George testified that Dr. Steury
diagnosed T.M.S. with “Adjustment [D]isorder, mixed depression, [and] mixed
depressed mood” and that T.M.S.’s records also indicated mental retardation,
personality disorder, general medical conditions, hypertension, psychosocial
environmental problems, stressors, and financial stressors.
      3
          Although the trial court relied less heavily on their testimony, the
following five witnesses also testified and were credited by the court: (1) Pamela
Brown of D.C. Pretrial Services; (2) Arleina Davis, a CFSA family support worker
who assisted during visitations between the girls and T.M.S.; (3) Toi Bailey, A.S.’s
community support worker; (4) Ashley Singleton, M.S.’s and T.S.’s community
support worker; and (5) Joy Ellis-George, custodian of records for the McClendon
Center.
                                         6

          B. The Magistrate Judge’s Ruling and the Associate Judge’s
             Affirmance on Review


      In detailed findings of fact and conclusions of law based on the

aforementioned testimony, the trial court concluded that T.M.S. was unfit to parent

the girls. See D.C. Code §§ 16-304 (e) and -2353 (b) (2012 Repl.).4 Therefore, the

trial court concluded that T.M.S. withheld her consent to adoption contrary to the

children’s best interests. Finally, the trial court concluded that adoption by D.R.M.

was in the children’s best interests, and T.M.S.’s consent was therefore waived.



      The trial court noted that T.M.S. “deeply loves her children,” but that she,

nonetheless, was not fit to parent the children “due to her long-term, ongoing

unresolved mental health issues, refusal to admit to the neglectful conditions that

her children were living in, and lack of stable housing.” The trial court further

reasoned that T.M.S. cancelled several scheduled visits with the children over the

years. During several of the visits that T.M.S. attended, she exhibited a variety of

irrational emotional states, which upset and agitated the children. Additionally,


      4
          Section 16-304 (e) provides that the trial court may grant a petition for
adoption without the natural parent’s consent upon finding that the natural parent is
withholding consent contrary to the child’s best interest. Section 16-2353 (b)
outlines the Termination of Parental Rights factors, which the court must consider
before determining that terminating a natural parent’s right to parent a child, is in
that child’s best interests.
                                         7

she continued to bring large amounts of food and unhealthy snacks to visits with

the children, notwithstanding that two of the three children struggled with obesity,

which greatly impacted their health and wellbeing. Finally, the trial court did not

find T.M.S.’s progress sufficient and did not expect her to make adequate progress

in a reasonable amount of time to be able to care for her children “in a way that

does not endanger their welfare.”



       The trial court credited D.R.M.’s testimony and found that D.R.M. provided

a loving and stable home for the children. Magistrate Judge Staples further found

that D.R.M. understood and was capable of addressing the children’s educational,

medical, and emotional needs, and that adoption by D.R.M. was in the children’s

best interests.



       On review, Associate Judge Williams affirmed the magistrate judge’s

decision, finding that it was based on firm factual findings and that the magistrate

judge did not abuse his discretion. The trial court thus concluded, by clear and

convincing evidence, that T.M.S.’s withholding of consent was contrary to the best

interests of the children. This appeal followed.
                                         8

                                    II. Discussion



      When reviewing a proceeding to terminate parental rights and waive a

natural parent’s consent to adoption, “we review the magistrate judge’s factual

findings as the findings of the trial judge and review for abuse of discretion or a

clear lack of evidentiary support.” In re S.L.G., 110 A.3d 1275, 1285 (D.C. 2015)

(internal citation and quotation marks omitted). In our review, we must determine

whether the trial court “exercised its discretion within the range of permissible

alternatives, based on all the relevant factors and no improper factors.” In re

T.W.M., 964 A.2d 595, 601 (D.C. 2009) (internal quotation marks and citation

omitted). We then evaluate “whether the trial court applied the correct standard of

proof,” and assess whether the “decision is supported by substantial reasoning

drawn from a firm factual foundation in the record.” Id. (citation and quotation

marks omitted); see also In re J.O., 174 A.3d 870, 881 (D.C. 2017).



         A. The Trial Court’s Determination That T.M.S. Is Unfit to Parent
            Her Three Children Is Supported by Clear and Convincing
            Evidence


      Adoption requires the consent of the biological parent. D.C. Code § 16-304

(a). If, however, the biological parent has not voluntarily consented, the court may

waive this consent by finding that the biological parent is unfit, In re Ta.L., 149
                                           9

A.3d 1060, 1081 (D.C. 2016) (en banc), and that the parent is withholding consent

contrary to the child’s best interests, D.C. Code § 16-304 (e).             “Given the

presumption that a child’s best interests are served by placement with their natural

parent[], prior to terminating parental rights, the court [ordinarily] must find that

the natural parent[] [is] not ‘fit’ to parent [his or her] child.” In re J.O., supra, 174

A.3d at 881 (citing In re Ta.L., supra, 149 A.3d at 1083); see In re S.L.G., supra,

110 A.3d at 1286 (“[T]he presumption in favor of the natural parent in a TPR or

contested adoption proceeding is ‘rebutted only by a showing that the parent is

either unfit or that exceptional circumstances exist that would make the continued

relationship detrimental to the child’s best interest.’”) (emphasis added; citation

and footnote omitted). Once the court has found by clear and convincing evidence

that the biological parent is unfit to parent the child, the court may find that a

waiver of the parent’s consent is in the child’s best interest. In re W.D., 988 A.2d

456, 459 (D.C. 2010) (internal citation omitted).



      A parent’s “[f]itness refers to the parent’s intention and ability” to care “for

a child’s wellbeing and meet the child’s needs, with the basic inquiry focusing on

whether the parent is, or within a reasonable time will be, able to care for the child

in a way that does not endanger the child’s welfare.” In re J.O., supra, 174 A.3d at

881 (internal alternations and quotation marks omitted) (citing In re Ta.L., supra,
                                         10

149 A.3d at 1082). The determination of whether a parent is unfit “is not merely a

restatement of the ‘best interests of the child’” but rather, fitness “is an

independent determination of parental ‘intention and ability over time.’” In re

G.A.P., 133 A.3d 994, 998 n.11 (D.C. 2016) (quoting In re S.L.G., supra, 110 A.3d

at 1287). The ultimate purpose of this determination being, “to resolve the natural

parent’s capacity to ‘care for the child’ and protect the child against ‘undue risk of

harm.’” In re G.A.P., supra, 133 A.3d at 998 n.11 (quoting In re S.L.G., supra,

110 A.3d at 1287). Factors that may be considered in determining whether a

parent is unfit include:

             past or ongoing child . . . neglect, . . . or abandonment; a
             failure to maintain contact with, nurture, or support the
             child . . . the inability or unwillingness to make
             reasonable efforts to correct the behaviors or conditions
             that led to the child’s removal from the parent’s custody,
             to provide a safe and stable home for the child, . . . and
             mental health issues or other impairments that
             demonstrably interfere with the parent’s ability to care
             for the child or that expose the child to undue risk of
             harm.


In re S.L.G., supra, 110 A.3d at 1287 (internal citation omitted).               The

determination of unfitness shall be focused on the parent’s willingness and ability

and, because unfitness is a separate determination, it should not be made by

comparing the birth parent’s fitness with that of the adoptive parent. Id. at 1288.
                                         11

      On appeal, T.M.S. makes the conclusory assertion that the trial court’s

findings that she has “long term ongoing unresolved mental health issues,” which

render her unfit to parent the girls, were not based on clear and convincing

evidence. We disagree. There is clear and convincing evidence in the record that

supports the trial court’s conclusion that T.M.S.’s mental illness negatively impacts

her ability to care for her children and renders her unfit to parent her three girls,

given their educational, physical, mental, and emotional needs. The trial court

based this conclusion on the testimony of Dr. King, Mr. Puckett, and Mr. Delehant,

which it credited and which were corroborated by the credited testimonies of two

CFSA social workers and two community support workers.              The trial court

acknowledged that T.M.S.’s multiple mental health diagnoses, the primary being

Adjustment Disorder, cause her to have overly negative thoughts, an inability “to

recognize the gravity of her mental health needs,” and difficulties with exercising

good judgment. The trial court also acknowledged that T.M.S. is prescribed Zoloft

and despite telling her therapist that she takes it regularly, she admitted to her

community support worker that she does not take her medication as prescribed.

The court stated that it was unable to fully credit T.M.S.’s testimony because she

“refused to acknowledge any factual basis for her children’s removal from her

home” and “refused to answer questions regarding her current mental health

diagnosis” and ongoing struggles with treatment. Finally, T.M.S.’s stipulation to
                                          12

suffering “from a mental illness that impacted her ability to parent” her children,

and “her failure to receive treatment” formed an adequate basis for the children’s

April 25, 2012 neglect adjudication. T.M.S.’s circumstances have not significantly

changed since then.



      The fact that a parent has a mental illness does not, in and of itself, constitute

a lack of fitness to parent a child. In re D.S., 88 A.3d 678, 694 (D.C. 2014) (“[A]

parent’s poverty, ill health, or lack of education or sophistication, will not alone

constitute grounds for termination of parental rights.”) (quoting In re J.G., 831

A.2d 992, 1000-01 (D.C. 2003)). The court’s concern is with “the degree that such

[illness] affects the welfare of the child.” D.C. Code § 16-2353 (b)(2). The

relevant determination is whether the mental illness “demonstrably interfere[s]

with the parent’s ability to care for the child.” In re S.L.G., supra, 110 A.3d at

1287; see In re P.B., 54 A.3d 660, 667 (D.C. 2012) (holding that in order to prove

a child is neglected, the government must not only show mental incapacity but

“must also show a nexus between a parent’s mental incapacity and an inability to

provide proper parental care”) (internal quotation marks and citation omitted).



      The trial court found that T.M.S. “has consistently failed to recognize the

gravity of her mental health needs and lack[s] motivation to address those needs,”
                                         13

which prevents her from putting “the best interests of her children” above her own

personal desires. In addition to Dr. King’s recommendation that the children not

be returned to T.M.S.’s care, T.M.S.’s treating psychiatrist of six years, Dr. Steury,

also would not support T.M.S.’s efforts to gain custody of her children. Dr.

Steury’s reasoning was based on the fact that, during the six years he treated

T.M.S., she was “never . . . forthcoming with him regarding” the details of the

girls’ removal from her care. T.M.S. consistently lacked an appropriate perception

of the gravity of her behavior. When asked to support the girls with their academic

struggles—the girls have Individualized Education Plans (“IEP”) and have been

diagnosed with learning disabilities—T.M.S. refused to acknowledge their

academic struggles and instead responded, “my children are very intelligent.” In

addition, despite A.S.’s and M.S.’s diagnoses of obesity and other health concerns,

T.M.S. insisted on giving her girls large amounts of unhealthy food, including

sweets and fast food, at visits.



      T.M.S. also was unwilling to address the problems that led to her children’s

removal in the first place. Before the trial court, T.M.S. denied that her children

were removed from her home because it was roach- and rodent-infested, lacked

electricity, that the sink and bathtub were clogged, and that trash and clutter were

strewn throughout her home, even though she previously stipulated to these
                                        14

conditions. T.M.S. would only admit that her children were removed because their

educational needs were not being met because they missed a lot of school. Despite

the fact that T.M.S.’s home was unsuitable for her children, T.M.S. would not

allow the social workers to visit and assess the home before the TPR and adoption

hearing.   Although T.M.S. regularly attended therapy with Mr. Puckett, he

admitted that T.M.S.’s progress with CBT has been extremely slow—what

typically takes patients one year to complete has taken T.M.S. over four years. As

a result of her slow and minimal progress, based on a recent psychological

evaluation, the court ordered T.M.S. to increase the frequency of her visits with

Mr. Puckett. Mr. Puckett also testified that if the three girls were returned to

T.M.S., they would be a stressor on her life, and she would need additional support

to cope with the change.



      The evidence in the record supports the trial court’s conclusion that T.M.S.

has a history of ongoing unresolved mental health issues that continue to impair

her judgment and her ability to parent her children. While T.M.S.’s efforts in

seeking treatment and her regular visits with Mr. Puckett are commendable, her

condition has not significantly improved and it still impairs her ability to

adequately assess reality and respond appropriately to the needs of her children.

To reiterate, the evidence shows that T.M.S. is still dealing with a high level of
                                         15

anxiety surrounding her children, which initially led to the deterioration of her

home and the children’s removal from her care. Further, T.M.S. still remains

unable to acknowledge the health, developmental, and emotional issues that her

children are dealing with, which negatively impacts her ability to support them in a

meaningful way. Although T.M.S. maintains that she wants her children back and

will be able to care for them, she has not exhibited concrete evidence of such an

ability—for example, she maintains that her home is clean and organized but has

denied entry by the social worker, Ms. Dogger.           The combination of these

conditions provides a firm basis for the trial court’s ruling that T.M.S. “is not, and

will not be within a reasonable amount of time, able to care for the [children] in a

way that does not endanger their welfare.” It was therefore not an abuse of

discretion for the magistrate judge and the associate judge to find that T.M.S. is not

fit to parent A.S., M.S., and T.S.



          B. The Trial Court’s Determination That Waiving T.M.S.’s Consent
             to the Adoption of Her Three Children Is Supported by Clear and
             Convincing Evidence


      The paramount consideration in TPR and adoption cases is the best interest

of the child, which is presumptively served by placing the child with a fit natural

parent. However, this presumption is not absolute and must “give way” when clear

and convincing evidence shows that a parental placement is contrary to the child’s
                                          16

best interest—either because the parent is unfit or because exceptional

circumstances exist that would make the continued relationship detrimental to the

child’s best interest. See In re S.L.G., supra, 110 A.3d at 1285-86; see also In re

J.O., supra, 174 A.3d at 882. The court must make a finding that the natural

parent is withholding her consent contrary to the best interests of the child. In re

S.L.G., supra, 110 A.3d at 1285. In deciding what is in the child’s best interests,

the court shall look to the TPR factors because granting a petition for adoption

over a natural parent’s consent effectively terminates their rights. Id. “The court

must weigh the same statutory factors that are considered in a TPR proceeding to

decide whether termination is in the child’s best interest.” Id. Four of those

factors are relevant here:

              (1) the child’s need for continuity of care and caretakers
              and for timely integration into a stable and permanent
              home, taking into account the differences in the
              development and the concept of time of children of
              different ages;

              (2) the physical, mental and emotional health of all
              individuals involved to the degree that such affects the
              welfare of the child, the decisive consideration being the
              physical, mental and emotional needs of the child;

              (3) the quality of the interaction and interrelationship of
              the child with his or her parent, siblings, relative, and/or
              caretakers, including the foster parent; [and]

              ...
                                         17

             (4) to the extent feasible, the child’s opinion of his or
             her own best interests in the matter[.]


D.C. Code § 16-2353 (b). If, upon weighing these factors, the court finds that a

parent is withholding his or her consent contrary to the child’s best interests, then

the court may waive the parent’s consent.



      The trial court applied the TPR framework and found that T.M.S. was not

entitled to the presumption that the girls’ best interests would be served by T.M.S.

The trial court weighed each of the factors and determined that the outcome

favored keeping the girls with D.R.M. We are satisfied that the trial court’s

determinations were supported by clear and convincing evidence in the record that

the girls’ best interests were served by placement with D.R.M. and that T.M.S.’s

consent should therefore be waived.



                       i. The Children’s Need for Continuity of Care and
                          Caretakers


      With respect to this first factor, the trial court emphasized that D.R.M. has

provided a stable and supportive family environment for the three girls. Although

T.M.S. has indicated she wants her girls back, the evidence of her lack of fitness

indicates that she will not be able to provide a stable home for the girls anytime
                                         18

soon.     The record does not indicate a reason to disturb the trial court’s

determination that this factor weighs in favor of keeping the girls under D.R.M.’s

care.



                       ii. The Physical, Mental, and Emotional Health of All
                           Individuals Involved


        In weighing this second factor, the trial court noted that D.R.M. has taken

every measure to maintain the girls’ health and development since the girls entered

D.R.M.’s care in December 2014; for example, D.R.M. takes the girls to the park

to stay active, encourages them in school, and has fully integrated them into her

family and her extended family. The children initially struggled with emotional

and mental health issues, including sadness, depression and abandonment issues,

but their conditions have improved since living with and adjusting to life with

D.R.M., and attending therapy.



        The trial court found that, in contrast, although T.M.S. is informed of the

girls’ IEP meetings and doctors’ appointments, she either does not attend or she

participates via telephone; further, although she is aware that her older girls are

considered obese, she insists on bringing the girls unhealthy food to scheduled

visits. The trial court noted that T.M.S. continues to battle her own mental health
                                        19

issues, which negatively impact her ability to adequately take care of the three

girls’ unique physical, mental, and emotional needs. The trial court thus properly

found that this factor also weighs in favor of keeping the girls with D.R.M. and we

discern no error.



                      iii. The Quality of the Interaction and Interrelationship
                           of the Children with Their Parent, Siblings, Relative,
                           And/Or Caretakers, including the Foster Parent


      The trial court weighed the third factor and concluded that the children love

T.M.S. but that their relationship with her is not healthy for them. During visits,

T.M.S. has overshared her health issues with her children including that she has

high blood pressure, “she might die,” that “her tooth was falling out” and that she

had problems with her hair. These statements caused the two older girls, A.S. and

M.S., a lot of stress and worry over her well-being. The girls’ therapist, Mr.

Delehant, testified that T.M.S.’s emotional state “could be anywhere from excited

to depressed, to tearful, confused, [or] happy,” which made the children “anxious.”

The oldest child, A.S., acknowledged that T.M.S.’s home is “not a good place to

return to for her and her sisters” and the middle child, M.S., “wishes things were

better” with T.M.S.
                                        20

      The trial court determined that living with D.R.M. has given M.S. a “sense

of safety.” The trial court credited Mr. Delehant’s testimony that the girls were

initially “more withdrawn” and “anxious” with D.R.M. but have adjusted well to

her and now have a calm and trusting demeanor with “very good signs of

attachment and bonding.” Further, the trial court relied on community support

worker Ms. Singleton’s testimony that the girls are bonded to D.R.M. and her

daughter as M.S. “really really likes D.R.M.’s daughter.” The trial court ultimately

concluded that the girls have a loving and trusting relationship with D.R.M., who

supports them in every aspect of their lives and is a reliable mother to them.

Further, the trial court noted that although the children love T.M.S. and have a

relationship with her that cannot be discounted, the overall quality of the

interactions and interrelationship of the children with D.R.M. is substantially

greater. Therefore, the trial court did not abuse its discretion in finding by clear

and convincing evidence that this factor weighed in favor of the adoption.



                     iv. The Children’s Opinion of Their Own Best Interests



      The trial court weighed this fourth factor and credited the testimony of Dr.

King that the children wanted to live with their adoptive mother and not their

biological mother. The girls’ guardian ad litem as well as their social worker Ms.
                                          21

Dogger also testified in support of the adoption. According to the testimony of Mr.

Delehant and Dr. King, which the trial court credited, the children understood what

adoption meant and that there was a possibility that they may no longer have visits

with T.M.S., and all three still wished to be adopted by D.R.M. The trial court did

not abuse its discretion by concluding the children wanted to be adopted by

D.R.M.



      The trial court did not err in finding by clear and convincing evidence that

the relevant statutory factors weighed in favor of keeping the girls with D.R.M.,

and concluding that it was in the girls’ best interests to terminate T.M.S.’s parental

rights and grant the adoption petition by D.R.M.



                                   III.   Conclusion



      T.M.S.’s significant mental health diagnoses and challenges severely impact

her ability to care for her children and render her unfit to parent A.S., M.S., and

T.S., given their specific learning disabilities and physical and emotional health

concerns. The magistrate judge’s findings were supported by clear and convincing

evidence in the record demonstrating that T.M.S. is not fit to parent the girls and

which satisfies each of the applicable TPR factors. In re J.G., supra, 831 A.2d at
                                       22

1001. The adoption is necessary to protect the girls “from protracted legal limbo”

and “to afford them a stable and permanent home,” which T.M.S. is unable to

provide. Id. at 1004.



                                                          Affirmed.